MEMORANDUM DECISION
                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                         Oct 21 2016, 8:08 am
this Memorandum Decision shall not be
                                                                    CLERK
regarded as precedent or cited before any                       Indiana Supreme Court
                                                                   Court of Appeals
court except for the purpose of establishing                         and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deborah Markisohn                                        Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General
Indianapolis, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Sheila Johnson,                                          October 21, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1603-CR-665
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Amy Jones, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G08-1507-CM-26910



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-665 | October 21, 2016   Page 1 of 5
                                          Case Summary
[1]   Sheila Johnson got into a dispute with her neighbors about toys her children

      had thrown into their yard. In her children’s presence, Johnson pushed one of

      her neighbors and slapped a phone out of his hands. Johnson also called her

      neighbors derogatory names and encouraged her children to do the same.

      Johnson was convicted of misdemeanor battery and sentenced to probation. As

      a condition of her probation, the trial court ordered her to complete parenting

      classes. Johnson now appeals, arguing that requiring her to complete parenting

      classes as a condition of her probation is not reasonably related to her

      rehabilitation for misdemeanor battery on her neighbor. Because Johnson

      encouraged her children to participate in the taunting of the neighbor that she

      battered, we conclude that requiring Johnson to complete parenting classes as a

      condition of her probation is reasonably related to her treatment and the

      protection of public safety. We therefore affirm the trial court.



                            Facts and Procedural History
[2]   In June 2015, Josh VanWolde and his partner Kevin Doty lived next to

      Johnson on the eastside of Indianapolis. Johnson lived with her two children,

      her mother, and her deceased sister’s three children.

[3]   One day that month, Josh found trash and children’s toys in their backyard and

      told Kevin about it. Concerned about their dogs eating the trash and toys,

      Kevin went to Johnson’s house to return the items and told Johnson that the


      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-665 | October 21, 2016   Page 2 of 5
      children were throwing things in their yard. Johnson said she would “handle

      it.” Tr. p. 44.

[4]   Later that day, Josh and Kevin found more trash and toys in their backyard,

      including some of the same toys from before. Josh accompanied Kevin to

      Johnson’s house for the second time that day. Johnson was there, along with

      her mother, “a variety of other similar aged women,” and the children. Id. at

      18, 20, 29. Johnson was “instantly hostile and overly aggressive.” Id. at 18

      (Josh explaining that it “went from [‘]we’d like to talk[’] to [‘]red zone[’] pretty

      quick”). Josh took out his phone and tried to record the encounter; however,

      Johnson shoved Josh off the steps and slapped the phone out of his hands.

      Johnson told Josh and Kevin that it was their problem and that she was not

      responsible for the children’s actions. See id. at 19, 28. Johnson swung her

      arms at Josh, id. at 26 (Josh “flinch[ed]” in response), and called Josh and

      Kevin “faggots” and made “gay jokes,” id. at 25, 28. Johnson also encouraged

      the children to “shout and chant” these things to Josh and Kevin. Id. at 25. In

      short, the situation was “out of control.” Id. at 20.


[5]   Josh and Kevin went home and called 911. An officer from the Indianapolis

      Metropolitan Police Department responded and spoke to Josh and Kevin first.

      The officer then went to Johnson’s house. Johnson was “[e]xtremely aggressive

      and uncooperative” with the officer and continued to refer to Josh and Kevin as

      “faggots” in front of the children. Id. at 33-34. When the officer expressed

      concern that Johnson was using this language in front of the children, Johnson

      told the officer, “Don’t worry about my children, bit**.” Id. at 34.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-665 | October 21, 2016   Page 3 of 5
[6]   The State later charged Johnson with Class B misdemeanor battery. Following

      a bench trial, Johnson was convicted as charged. The trial court sentenced

      Johnson to 180 days, with 178 days suspended to probation. As a condition of

      her probation, the court ordered Johnson to complete parenting classes, anger-

      management classes, and forty hours of community service.

[7]   Johnson now appeals.



                                 Discussion and Decision
[8]   Johnson raises one argument on appeal. She contends that the trial court

      abused its discretion in ordering her to complete parenting classes as a

      condition of her probation. As a condition of probation, the trial court may

      require a defendant to, among other things, “[p]articipate in a treatment

      program, educational class, or rehabilitative service provided by a probation

      department or by referral to an agency.” Ind. Code § 35-38-2-2.3(a)(4). The

      trial court has broad discretion in determining the appropriate conditions of a

      defendant’s probation. Meunier-Short v. State, 52 N.E.3d 927, 936 (Ind. Ct. App.

      2016). Our review is limited to determining whether the conditions placed on

      the defendant are “reasonably related to the treatment of the defendant and the

      protection of public safety.” Id. (quotation omitted).


[9]   Johnson argues that requiring her to complete parenting classes as a condition

      of her probation is not “‘reasonably related’ to her rehabilitation for a

      misdemeanor battery on a neighbor.” Appellant’s Br. p. 10; see also Appellant’s


      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-665 | October 21, 2016   Page 4 of 5
       Reply Br. p. 5-8. We disagree. The facts show that the dispute in this case

       started when the children threw trash and toys into Josh and Kevin’s backyard.

       When Kevin went to Johnson’s house to address the issue, Johnson said she

       would take care of it. But when some of the same toys were thrown back into

       their yard later that same day, Josh and Kevin returned to Johnson’s house.

       Johnson, who claimed no responsibility for the children’s actions, instantly

       became hostile and aggressive with Josh and Kevin. In the children’s presence,

       Johnson pushed Josh off the steps and slapped his phone out of his hands. She

       also called Josh and Kevin derogatory names and encouraged the children to

       shout and chant the same things to them, creating an “out-of-control” situation.

       Because Johnson encouraged the children to participate in the taunting of the

       neighbor that she battered, thereby involving them in her crime, we conclude

       that requiring Johnson to complete parenting classes as a condition of her

       probation is reasonably related to her treatment and the protection of public

       safety. Accordingly, the trial court did not abuse its discretion.


[10]   Affirmed.

       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-665 | October 21, 2016   Page 5 of 5